Case 2:21-cv-00182-SMJ   ECF No. 1-2   filed 06/03/21   PageID.12 Page 1 of 29




                 EXHIBIT 1
      Case 2:21-cv-00182-SMJ                 ECF No. 1-2         filed 06/03/21    PageID.13 Page 2 of 29




 1
                                                                                      FILED
                                                                                    MAY 0 4 2021
 2
                                                                                     Kim Morrison
 3                                                                                Chelan County Clerk

 4.


 5


 6


 7                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

 8
                                         IN AND FOR THE COUNTY OF CHELAN
 9
      NICOLE MARRA,                                              Cause No.
10
                       Plaintiff,
                                                                 -t W~=002 3 9=(M
11
                                                                 VERIFIED COMPLAINT
      v.
12


13    CCR-WENATCHEE III, LLC, a foreign
                                                           •9?
      limited liability company; GERALD “JERRY
14    RAMSEY and JANE DOE RAMSEY, a
      married couple,
15'

                       Defendants.
16


17            COMES NOW the Plaintiff, Nicole (‘Nikki”) Marra (“Plaintiff’ or “Marra”), by and

18
      through her attorneys, Paul S. Kube of Lacy Kane & Kube, P.S., who alleges and states:

19
                                    I.     PARTIES, JURISDICTION AND VENUE
20

              1.1.     Plaintiff is a resident of Wenatchee, Chelan County, Washington.
21


22
              1.2.     Defendant, CCR-Wenatchee II, LLC (“CCR”), is a foreign limited liability


23    company doing business in Wenatchee, Chelan County, Washington. CCR'has several radio

24
      stations in the area, including KYSN, the Quake, the Bridge and KW3.

25
              1.3.     Defendant Gerald “Jerry” Ramsey (“Defendant Ramsey”), upon information and
26
      belief, is a resident of Austin, Texas. The fictitious name “Jane Doe” Ramsey has been used to
27


28


      VERIFIED COMPLAINT - 1
                                                                                     LACY KANE & KUBE
      c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint04.22.21-FINAL.docx
                                                                                     300 Eastmont Avenue
                                                                                     East Wenatchee, WA 98802
                                                                                     (509) 884-9541   FAX: (509) 884-4805
         Case 2:21-cv-00182-SMJ                 ECF No. 1-2            filed 06/03/21    PageID.14 Page 3 of 29




     1   join the martial community of Defendant Jerry Ramsey. All acts and/or omissions occurred in

 2
          Chelan County, Washington and are imputed to the marital community.
 3
                   1.4.     All acts and/or omissions complained of occurred in Chelan County,
 4

          Washington.
     5


 6                 1.5.     Jurisdiction and venue are proper in this Court.

 7
                                                            IL         FACTS

 8
                  2.1.      Marra was hired as KW3 Morning Show Co-Host, KYSP Program Director, KPQ
 9
         FM mid-day tracker and Digital Director at its Wenatchee office pursuant to a letter written to
10

         Marra from Defendant dated August 31, 2016, with an effective starting date of September 19,
11


12       2016.

13                2.2.     Marra’s on-air personality name is “Nikki Darling.”

14
                  2.3.     Marra’s position changed to Announcer with her job allocation 50% at KW3 and
15
         50% at The Bridge on effective January 15, 2017.                Marra was still allocated to Program Director
16

         for KYSP at this time as well, with 50% allocation to KW3. When Marra was hired, Marra was
17


18       allocated as KW3 Morning Show, KYSP Program Director, Tracking Talent for The Quake and

19       Digital Director.

20
                  2.4.     On December 27, 2017, Marra’s position changed to full-time programming with
21
         an allocation of her time as 33% for KW3, 33% for The Bridge and 33% for 1340 AM station
22

         (KYSP).
23


24                2.5.     Throughout Marra’s employment with Defendant, Marra was treated differently

25       than the male employees, examples of which will be described below. See e.g., Arizona ex rel.

26
         Horne v. Geo Grp., Inc. 816 F.3d 1 189, 2107 (9th Cir. 2016) cert, denied sub nom. Geo Grp., Inc.
27
         v. EEOC 137 S.Ct. 623, 196 L.Ed. 2d 515 (2017)(While each incident alleged by a plaintiff “may
28


         VERIFIED COMPLAINT -2
         c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 1 -FINAL.docx                      LACY KANE & KU BE
                                                                                          300 Eastmont Avenue
                                                                                          East Wenatchee, WA 98802
                                                                                          (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                ECF No. 1-2            filed 06/03/21   PageID.15 Page 4 of 29




 1   not in itself be sufficient to support a hostile work environment claim, their cumulative effect

2
     [may be] sufficient to raise material issues of fact as to whether the conduct was so severe or
3
     pervasive to alter the conditions of the workplace.”)
4

             2.6.     For example, Marra was given the title of “Assistant Program Director” of The
5


 6   Bridge, along with a pay increase, on October 24, 2018, even though Marra was previously

 7   informed that there is no such position of “Assistant Program Director.” Jerry Ramsey was the

 8
     third Operations Manager hired during Marra’s time at Cherry Creek Media and was Marra’s
 9
     direct supervisor. When Ramsey was hired, Mr. Elliot decided that he wanted to hand over the
10

     Programming of The Bridge. Marra was told repeatedly that she was going to be given the
11


12   Program Director position for The Bridge. However, Mr. Elliot would only allow Marra the title

13   of Assistant Program Director, even though there isn’t another Assistant Program Director in the

14
     entire company. Marra was aware of that since previously John Connor had asked for Marra to
15
     be the Assistant Program Director of KW3 in the past, and was told no as that Assistant Program
16

     Director position didn’t exist within Cherry Creek Media.
17


18           2.7.     Technically Mr. Ramsey had the Program Director title for The Bridge and Marra

19   was Assistant Program Director. However, Marra was doing the work of the Program Director,

20
     without the title or the compensation.
21
             2.8.     By way of another example, in 2016, Marra initially titled her mid-day show on
22

     The Quake “The Struggle Bus with Nikki Darling.” Marra was informed by Defendant’s
23


24   Corporate Program Manager, Mark Elliott, that the Defendant did not give names to day parted


25   shows, and Marra was instructed to stop using the name immediately. Inuring the same timeframe,

26
     Mr. Hunter Lamb, who is the on-air DJ at night on The Quake was allowed to continue to call his
27
     show “The Night Train with Hunter Lamb.”
28


     VERIFIED COMPLAINT -3
                                                                                    LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 1-FINAL.docx                     300 Eastmont Avenue
                                                                                    East Wenatchee, WA 98802
                                                                                    (509) 884-954 1   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                ECF No. 1-2            filed 06/03/21   PageID.16 Page 5 of 29




 1           2.9.     By way of another example, Marra developed a daily segment on the mid-day

2
     show on The Quake called “Dumbass of The Day.” Marra would post it on Facebook and talk
 3
     about it on the air. Marra was directed by Mark Elliott that Defendant did not do segments of that
 4

     nature anymore and Marra was to directed to stop that daily segment. Shortly after, on a
 5


 6   conference call with other Program Directors with Defendant’s representatives it was revealed

 7   that another male on-air DJ in another Cherry Creek Market was doing the same exact segment

 8
     on one of his shows. Furthermore, in 2019 when the then Operations Manager, Mr. Robb Reel,
 9
     was hired and took over the mid-day slot on The Quake he started a segment called “The Daily
10

     Dumbass” which he was allowed to do, but Marra was not.
11


12           2.10.    By way of another example, while Marra was doing mid-days on The Quake Marra

13   would use sexual innuendo as part of the humor. The Quake’s demographic is males 50-65 years

14
     of age. Marra was told by many of her listeners that they liked the sexual innuendo. Defendant
15
     took adverse disciplinary action against Mara for the sexual innuendo. Meanwhile, Uncle Dave
16

     (Mr. Dave Keefer), the morning DJ on The Quake was regularly celebrated for having content
17


18   and radio promotions purposely full of sexual innuendo, including: “How Long Is Uncle Dave’s

19   Pepperoni?”; “Win Uncle Dave’s Nuts”; “Win Uncle Dave’s Buns”; “Best Celebrity Pair

20
     (accompanied by a picture of two women prominently showing their breasts)” and others.                         Dave
21
     Keefer, a male, was free to utilize sexual innuendo and Marra was instructed against using sexual.
22

     innuendo.
23


24           2.11.    By way of another example, Chuck Geiger was the Operations Manager when


25   Marra first started working for Cherry Creek Media. Chuck Geiger wamed/informed Marra that

26
     Marra was “lucky” “;;as a woman” to even be “allowed on the radio at all.” Chuck Geiger
27


28


     VERIFIED COMPLAINT -4
                                                                                    LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 1-FINAL.docx                     300 Eastmont Avenue
                                                                                    East Wenatchee, WA 98802
                                                                                    (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                  ECF No. 1-2             filed 06/03/21   PageID.17 Page 6 of 29




 1   wamed/informed Marra that when he first started radio “women” were “only flowerpots” in the

 2
     “comer of the room.”
 3
                2. 12.   By way of another example, Mr. Jerry Ramsey was the third Operations Manager
 4

     hired during Marra’s time at Cherry Creek Media and was Marra’s direct supervisor. Mr. Ramsey
 5


 6   openly admitted he had a drinking problem and was a self-admitted unmedicated diagnosed

 7   bipolar.     Mr. Ramsey       began     sexually harassing Marra including creating a controlling,

 8
     manipulative and intimidating work environment for Marra. The sexual harassment began in the
 9
     Spring of 2018 and lasted through July 2018.                    Examples of Mr. Ramsey’s sexual harassment
10

     included statements to Marra, “If I can’t have you, no one can” “We are meant to be together,
11


12   you will see” “Ifyou don’t give in and be with me I am going to get you fired.”


13              2.13.    Mr. Ramsey’s control and intimidation of Marra included Ramsey’s direction to

14
     Marra to require Marra tell Laura Gooch, the Defendant’s Director of Sales, that Mr. Ramsey and
15
     Marra were in a relationship and that Marra loved him.                  If Marra didn’t do that, Mr. Ramsey
16

     would have Marra fired. Mr. Ramsey’s control and intimidation of Marra was such that Marra
17


18   did tell Laura Gooch these things out of fear of Mr. Ramsey’s threats and his power and control


19   over her. Sexual harassment is often about power and Mr. Ramsey effectively excised that power

20
     over Marra as evidenced by Mr. Ramsey directing Marra to make such statements to Laura Gooch.
21
                2.14.    Another example of Mr. Ramsey’s sexual harassment occurred during a work
22

     sexual harassment training in which Mr. Ramsey texted Marra threatening not to say anything
23


24   about his behavior or he would make sure she would be fired.


25              2.15.    On or about June, 2018, Marra reported Mr. Ramsey to Defendant’s Human

26
     Resource department representative at the time Christy Kusar and to Defendant’s General
27
     Manager at the time Kevin Andrus.
28


     VERIFIED COMPLAINT -5
                                                                                       LACY KANE & KUBE
     c3 :Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 1 -FINAL.docx.
                                                                                       300 Eastmont Avenue
                                                                                       East Wenatchee, WA 98802
                                                                                       (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                ECF No. 1-2           filed 06/03/21   PageID.18 Page 7 of 29




 1            2.16.   Following the report, Marra discovered that Mr. Ramsey' was following Marra

2
     places outside of work. Mr. Ramsey stole Marra’s cell phone. Marra did a “find my phone” search,
 3
     went to the address and Mr. Ramsey answered the door. Mr. Ramsey denied having the phone. In
4

     approximately June 2018 Marra reported this incident to management of Defendant. Management
 5


 6   informed Marra they intended to terminate Mr. Ramsey. Also, Marra continued to report any

 7   incidents with Mr. Ramsey, including a report from “Find My Phone” after Marra lost her cell

 8
     phone.
 9
              2.17.   On the morning of Mr. Ramsey’s last day of active employment with Defendant,
10

     Defendant advised Marra to stay home until 10am. When Marra came in she was told that Mr.
11


12   Ramsey came in for his normal morning radio shift, saw that Marra wasn’t there, stormed through


13   the offices looking for Marra, and then stormed out. Mr. Ramsey left that morning without having

14
     a meeting with management. Ramsey later resigned via a formal letter to management before he
15
     could be fired for job abandonment, which would happen after 3 days ofno-call, no show pursuant
16

     to Defendant’s policies.
17


18            2.18.   Following Ramsey’s resignation, Mr. Ramsey continued to live in Wenatchee for

19   an additional four (4) months. During that time, Mr. Ramsey continued to threaten, call and stalk

20
     Marra. Marra again reported Mr. Ramsey’s conduct to Defendant’s GM and HR and Marra was
21
     informed Defendant would take no action.
22

              2.19.   By way of another example, when Mr. Ramsey left Defendant’s employ it once
23


24   again left the Operations Manager position open. Several people encouraged Marra to internally


25   apply, so she did. Marra was told her formal interview would be held off because they were

26
     “editing the job description” for the position.
27


28


     VERIFIED COMPLAINT -6
                                                                                   LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.21-FINAL.docx
                                                                                   300 Eastmont Avenue
                                                                                   East Wenatchee, WA 98802
                                                                                   (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                ECF No. 1-2            filed 06/03/21   PageID.19 Page 8 of 29




 1           2.20.    Marra asked for a copy of the original job description and was denied access. Once

 2
     edited, Marra was given a copy of the new job description. Marra gave them an updated resume,
 3
     and was given a formal “interview.”             During the interview Marra was asked questions in a
 4

     patronizing tone. During the interview, Mark Elliott asked Marra about Marra’s relationship with
 5


 6   Uncle Dave (Dave Keefer).           He asked, “how would you manage being a supervisor to Uncle

 7   Dave? Do you think he would take you seriously?” The clear implication of the question was

 8
     due to Marra’s gender. After Marra provided what she thought was a positive and upbeat answer
 9
     to the questions about Dave Keefer, there were a few seconds of silence. The interview ended
10

     abruptly thereafter and Marra could tell by the body language, statements and reaction of the
11


12   interviewers that she would not get the position because as a woman, she, would not be taken

13   seriously.

14
             2.21.    Marra did not get the Operations Manager position Marra applied for. They instead
15
     hired a male Michael Cross, who moved almost across the country for the position, shortly after
16

     Kevin Andreas, the GM, “resigned” his position at Cherry Creek
17


18           2.22.    By way of another example, when Mr. Cross was hired Marra was told that Mr.

19   Cross was a “rock guy’’ and they needed to find a place for him on the air. It was known from

20
     Eastland ratings that Marra’s mid-day ratings on The Quake were better than any other daypart’s,
21
     including Uncle Dave in the morning. Marra was the only female voice on the station.
22

             2.23.     Still, Marra was taken off of the station to make way for Mr. Cross, a male. Marra
23


24   was forced to go to mid-days on The Bridge, which is only heard in the Wenatchee Valley, in

25   comparison to The Quake’s 50,000 watt frequency range all over the state.

26
             2.24.    By way of another example, Marra was eventually given the title of Program
27
     Director for The Bridge. Since Wenatchee is a small market for radio, it only subscribes to
28


     VERIFIED COMPLAINT -7
                                                                                    LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 1-FINAL.docx
                                                                                    300 Eastmont Avenue
                                                                                    East Wenatchee, WA 98802
                                                                                    (509) 884-954 1  FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                ECF No. 1-2            filed 06/03/21   PageID.20 Page 9 of 29




 1   Eastland ratings one time a year, from about March-June. When the ratings were released in

 2
     August 2019 The Bridge’s ratings were not good.
 3
             2.25.    Immediate steps were taken, including taking responsibilities away from Marra.
 4

     However, many of the changes on The Bridge that they were attributing to the bad ratings were
 5


 6   the result of decisions made by Mr. Ramsey when he was the Program Director. In short, Marra


 7   was being punished for Mr. Ramsey’s work. The responsibilities never returned to Marra through

 8
     the time she was terminated even though Marra made several attempts to work with management
 9
     to meet their expectations and be returned the responsibilities.
10

             2.26.    By way of another example, ever since the inception of The Breakfast Burrito in
11


12   2016 (on KW3) conversations took place that the on-air dynamic was meant to be equal between


13   John Connor and Marra. No one was the “host” and “co-host.” Both people hosted equally. It

14
     wasn’t until Marra had several conversations with Robb Reel, Operations Manager, that it was
15
     brought to Marra’s attention that the show was not, in fact, equal and that Mr. Connor had more
16

     of a dominant role on the show. The Wednesday before Marra was involuntarily terminated by
17


18   Defendant, Robb Reel and Marra had a conversation outside of the studios. Marra once again

19   brought up her frustration with Mark Elliott not taking her seriously. In that conversation Robb

20
     Reel admitted that it was tougher for Marra there because Marra was the only woman manager in
21
     the programming department, and that Mark Elliott does perceive Marra differently than “the
22

     guys” because Marra is a woman and Mark Elliott has “the old boys club mentality of the radio
23


24   industry.” See e.g, Paynev. Children’s Home Society, 77 Wn.App. 507, 511-13, 892 P.2d 1102


25   (Div. Ill 1995) rev. den’d,       127 Wn.2d 1012 (1995)(Conduct need not be “sexual in nature” or

26
     “involve sexual advances, innuendo, or physical conduct” to constitute sexual harassment where
27
     a person is targeted for hostile and abusive treatment because she is a woman).
28


     VERIFIED COMPLAINT -8                                                          LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 1-FINAL.docx                     300 Eastmont Avenue
                                                                                    East Wenatchee, WA 98802
                                                                                    (509) 884-954 1   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ              ECF No. 1-2            filed 06/03/21       PageID.21 Page 10 of 29




 1           2.27.     By way of another example, Marra was working in a production studio. Connor

2
     came to see Marra and sat down to talk to Marra about an upcoming promotion they were going
3
     to do on KW3 (specifically for a client that advertises on The Breakfast Burrito). Marra had come
4

     up with an idea the day before for the promotion that Mr. Connor then pitched as his own.
 5


 6           2.28.     Laura Gooch, Director of Sales at the time, decided that the idea was too “involved’

 7   and wanted to make it simpler. Connor told Marra the idea that he pitched. The idea was not

 8
     specific to The Breakfast Burrito, nor did it benefit the station at all. Marra told him her opinion.
 9
     Marra and Mr. Connor went back and forth, Mr. Connor was upset that Marra didn’t approve of
10
                                                                                 >
     his idea, got upset, threatened to get Laura Gooch involved.
11


12           2.29.     Marra indicated to Mr. Connor that Laura Gooch already knew that Marra felt that


13   clients shouldn’t determine our on-air content and there was no need to get her involved, but

14
     ultimately, he was the Program Director for KW3 and it was his decision. He said, “Yes, l am,
15
     and don’t you forget it” and stormed out of the production studio.
16

             2.30.     After Marra’s work in the studio was done, Marra went to Mr. Connor’s office to
17


18   talk and closed the door so it was private; They continued the conversation and Mr. Connor

19   continued to get more and more angry.

20
             2.3 1 .   At that point Marra was standing in front of the door, because the office is small,
21
     and that was the only logical place to stand. Mr. Connor kept saying that he wanted to go take it
22
     to Laura Gooch, and Marra continued to repeat that she did not want to do that.
23


24           2.32.     At that moment, Laura Gooch happened to pass by Mr, Connor’s office.. Mr.


25   Connor then proceeded to slam the door open into Marra, hitting Marra hard, and storming out to

26
     talk to Laura Gooch.
27


28


     VERIFIED COMPLAINT -9
                                                                                      LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint04.22.21-FINAL.docx                         300 Eastmont Avenue
                                                                                      East Wenatchee, WA 98802
                                                                                      (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ               ECF No. 1-2             filed 06/03/21   PageID.22 Page 11 of 29




 1            2.33.   At that point Marra was standing in the doorway to Mr. Connor’s office holding

2
     her arm and shoulder where the door hit her. Laura Gooch asked what was going on. Mr. Connor
3
     started to answer her and Laura Gooch said, “Let’s take this into my office.” Marra responded,
4

     “No. I would prefer that Mr. Connor and I handle this on our own.” She looked shocked. They
5


6    were located in what is called the “sales pit” where the sales executives work and they could see


7    all of this.

 8
              2.34.   When Marra saw her face Marra immediately recanted and started to walk to Laura
 9
     Gooch’s office. In Laura Gooch’s office with the door closed she told Marra, “Nikki you know
10

     you can’t do that in the sales pit.” Marra wasn’t sure what she meant. Mr. Connor was the one
11


12   that stormed out and was actually causing a scene.

13            2.35.   Laura Gooch asked if Marra and Mr. Connor wanted to talk about it. Marra said,

14
     “Yes I want to talk about it, but I need a minute to walk outside first and cool down.” She said,
15
     “well we’re going to talk about it. You can either talk about it or go cool down.” Marra said, “I
16

     think I should go and cool down.” Marra then went outside.
17


18            2.36.   When Marra came back in, Mr. Connor and Laura Gooch were in the HR office

19   communicating. Marra later emailed Laura Gooch and asked if they could talk (about this conduct

20
     of Mr. Connor described above).            Laura Gooch wrote back and said, “Not today, let’s chat
21
     tomorrow.”
22

              2.37.   About an hour later Laura Gooch came into Marra’s office and said, “We’re going
23


24   to need you to go home. You’re off the show tomorrow. Please come in for a meeting at 10am.”


25            2.38.   Defendant refused to provide Mara an opportunity to tell her side of the story

26
     involving Mr. Connor’s conduct described above before terminating her employment.
27


28


     VERIFIED COMPLAINT - 10
                                                                                    LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.2 l-FINAL.docx                     300 Eastmont Avenue
                                                                                    East Wenatchee, WA 98802
                                                                                    (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ               ECF No. 1-2            filed 06/03/21   PageID.23 Page 12 of 29




 1           2.39.    Immediately when Marra arrived home that day, Marra received an alert that

 2
     Marra lost access to work email, work software, and access to all of the Cherry Creek Media
 3
     Facebook pages had been revoked. At that time, Marra had not been told that she was fired.
 4

             2.40.    Marra wrote an email (from her Gmail account) to Laura Gooch explaining
 5


 6   Marra’s viewpoint as to what has transpired and asking Laura to allow Marra to discuss Marra’s

 7   side of things and to remind her of all of the extra work Marra has done for the company. Marra

 8
     did not receive a response email, was never allowed to explain her side of the incident with Mr.
 9
     Connor and the Defendant simply chose to believe the male, Mr. Connor’s version of the events,
10

     without even hearing or considering Marra’s side of what occurred.
ir


12           2.41.    The next morning, June 11, 2020, Marra was fired.


13                                     m.       RESPONDEAT SUPERIOR

14
             3.1.     Marra restates and realleges all prior paragraphs.
15
             3.2.     At the time of the incidents referred to above, Defendant Ramsey was an employee
16

     and/or acting on behalf of Defendant CCR in an employment relationship and was the direct
17


18   supervisor of Marra.

19           3.3.     Under the doctrine of Respondeat Superior and applicable law, Defendant CCR is

20
     liable for conduct by Defendant Ramsey in violation of RCW 49.60. See e.g., Glasgo v. Georgia
21
     Pacific Corp., 103 Wn.2d 401, 407, 693                 P.2d     708 (1985)(harassment by a manager is
22

     automatically imputed to the employer); See also, Thompson v. Berta Enterprises, T1 Wn.App.
23


24   531, 537-39, 864 P.2d 983 (Div. I, 1994)(Strict liability requires the employer, who has “the


25   power to hire and fire supervisory personnel, to be responsible for insuring that those they cloak

26
     with apparent authority to affect terms and conditions of their employee’s [sic] jobs do not abuse
27
     that authority.”).
28


     VERIFIED COMPLAINT - 11
                                                                                   LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.21-FINAL.docx
                                                                                   300 Eastmont Avenue
                                                                                   East Wenatchee, WA 98802
                                                                                   (509) 884-954 1   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ               ECF No. 1-2            filed 06/03/21     PageID.24 Page 13 of 29




 1           3.4.        As a result of the conduct of Defendant Ramsey as described above, Plaintiff

2
     suffered emotional trauma and other damages, past, present and future, all in amounts to be proven
 3
     at the time of trial.
4

             3.5.        Defendant CCR, as the employer of Defendant Ramsey is liable for the conduct of
 5


 6   Defendant Ramsey as described above and for all damages incurred by Plaintiff in amounts to be

 7   proven at the time of trial. See e.g., Brown v. Scott Paper,              143 Wn.2d 349, 361, 20 P.3d 921

 8
     (2001)(Under Washington’s Law Against Discrimination, “individual supervisors, along with
 9
     their employers, may be held liable' for their discriminatory acts.”).
10

                               IV.     FIRST CAUSE OF ACTION: WRONGFUL
11


12                                      DISCHARGE/SEX DISCRIMINATION

13           4.1         Marra restates and realleges all prior paragraphs.

14
             4.2         The fact that Marra is female was a substantial factor in her termination
15
             4.3         Marra has statutory rights to be free from discrimination as outlined in RCW
16

     49.60. Washington has a clear mandate of public policy against sex discrimination based on state
17


18   statutes.


19           4.4         Defendants’    treatment     and        termination   of   Marra       constitutes         gender

20
     discrimination.
21
             4.5         As a proximate result of Defendants’ conduct, Marra has suffered damages in an
22

     amount to be proven at trial.
23


24                  V.      SECOND CAUSE OF ACTION: VIOLATION OF RCW 49.60


25         UNLAWFUL RETALIATION FOR REPORTING SEXUAL HARASSMENT

26
             5.1.        Marra restates and realleges all prior paragraphs.
27


28


     VERIFIED COMPLAINT - 12
                                                                                      LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22.21-FINAL.docx                        300 Eastmont Avenue
                                                                                      East Wenatchee, WA 98802
                                                                                      (509) 884-9541   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ              ECF No. 1-2            filed 06/03/21   PageID.25 Page 14 of 29




 1            5.2.    Marra opposed CCR’s representative’s conduct that was in violation of RCW

2
     49.60.
3
              5.3.    CCR retaliated against Marra in response to her reporting and opposition of CCR’ s
4

     representative’s conduct.
 5


 6            5.4.    CCR’s response violated RCW 49.60.


 7            5.5.    As proximate result of CCR’s violation of RCW 49.60, Marra has suffered

 8
     damages in an amount to be proven at trial.
 9
                            VI.     THIRD CAUSE OF ACTION: NEGLIGENCE
10

          NEGLIGENT SUPERVISION, NEGLIGENT RETENTION AND NEGLIGENT
11


12                                INFLICTION OF EMOTIONAL DISTRESS


13            6.1.    Marra restates and realleges all prior paragraphs.

14
              6.2.    CCR knew or should have known of the continued risk of danger that Defendant
15
     Ramsey constituted and caused Marra.
16

              6.3.    CCR knew or should have known that during Marra’s employment, Defendant
17


18   Ramsey was unfit for his position and likely to cause harm.

19            6.4.    CCR breached its duty to protect Marra from foreseeable harm from Defendant

20
     Ramsey and to maintain a safe work environment.
21
              6.5.    CCR failed to exercise ordinary care in its supervision of Defendant Ramsey.
22

              6.6.    CCR failed to refrain from threatening, intimidating, or retaliating against Marra
23


24   for opposing the hostile, intimidating, and abusive environment.

25            6.7.    CCR tolerated, ratified, and condoned the unlawful behavior, and failed to take

26
     prompt and effective corrective action upon having knowledge of Defendant Ramsey’s illegal
27
     conduct.
28


     VERIFIED COMPLAINT - 13
                                                                                  LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint04.22.21-FINAL.docx
                                                                                  300 Eastmont Avenue
                                                                                  East Wenatchee, WA 98802
                                                                                  (509) 884-954 1_   FAX: (509) 884-4805
     Case 2:21-cv-00182-SMJ                 ECF No. 1-2         filed 06/03/21        PageID.26 Page 15 of 29




 1               6.8.    CCR knew or should have known that its conduct continued to violate Marra's

2
       rights.
3
                 6.9.    CCR knew or should have known that its conduct and that of Defendant Ramsey
4

       would proximately cause severe emotional or physical distress to Marra.
5

6                6.10.   As proximate result of Defendants' conduct, Marra has suffered damages in an

7      amount to be proven before or at the time of trial.

8
                                            VII.     PRAYER FOR RELIEF
9
                 Marra requests relief as follows:
10

                         A.         Past and future lost wages and benefits, and penalties for lost wages and
11

12               benefits, including interest, in an amount to be proven at trial;

13                       B.         All other past and future special and general damages in an amount to be

14
                 proven at trial;
15
                         C.         Reasonable attorneys’ fees and costs of this action; and
16

                         D.         Sugh other and further relief as the CourLmay deem just and equitable.
17

18                       Dated this^ of                               . 2021. / . 7
                                                            /         ’     / / f-         S
19                                                          (       LACY KANE/fejCLJfefe, P.S.
20
                                                                __X             L
                                                                 PAl-L\S. KUBE. W^ #24336_                        ~
21
                                                                    Attorneys for Plaintiff
22

23

24


25

26

27

28

       VERIFIED COMPLAINT -14                                                           LACY KANE & KUBE
       cJZAMARRA-N.EMPlPLEADINGS'.Complaint 04 22.2 1 -FINAL docx                        300 Eojlinont Avenue
                                                                                         Etut Wenatchee, WA 98803
                                                                                         (509)884-9341 *FAX (509) 884-1805
     Case 2:21-cv-00182-SMJ               ECF No. 1-2             filed 06/03/21   PageID.27 Page 16 of 29




 1


2
                                         VERIFICATION OF PLAINTIFF
3


4

             I am the Plaintiff in the above-captioned matter, have read the foregoing Complaint, know
 5
     the contents thereof and believe the same to be true.
6


7


 8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28


     VERIFIED COMPLAINT - 15
                                                                                    LACY KANE & KUBE
     c3:Z:\MARRA-N.EMP\PLEADINGS\Complaint 04.22 ,21-FINAL.docx                     300 Eastmont Avenue
                                                                                    East Wenatchee, WA 98802
                                                                                    (509) 884-9541   FAX: (509) 884-4805
Case 2:21-cv-00182-SMJ   ECF No. 1-2   filed 06/03/21   PageID.28 Page 17 of 29




                  EXHIBIT 2
    Case 2:21-cv-00182-SMJ              ECF No. 1-2   filed 06/03/21     PageID.29 Page 18 of 29




1                     /




2                                                                                 FILED
                                                                               MAY 0 4 202f
3
                                                                                Kirn Morrison
                                                                            Chsian County Clerk
4

5


6


7


8                    IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

9                                  IN AND FOR THE COUNTY OF CHELAN

10    NICOLE MARRA,                                       No.          “2 “00? 3 9 “0|
II                    Plaintiff,                          SUMMONS

      v.
12


13    CCR-WENATCHEE 111, LLC, a foreign
      limited liability company; GERALD “JERRY”
14    RAMSEY and JANE DOE RAMSEY, a
      married couple,
15
                          Defendants.

16
      TO:     DEFENDANT

17
              A lawsuit has been started against you in the above-entitled court by the above-named

18
      plaintiff. Plaintiffs claim is stated in the written Complaint, a copy of which is served upon you

19
      with this Summons.

20
              In order to defend against this lawsuit, you must respond to the Complaint by stating your

21
      defense, in writing, and serve a copy upon the undersigned attorney for the plaintiffs) within

22
      twenty (20) days after the service of this Summons (or if served upon you outside the state of

23
      Washington, within 60 days after service), excluding the day of service, or a default judgment may

       SUMMONS -(PAGE I OF 2)
                                                                             LACY KANE &KUBE
       c3\Z\MARRA-N EMP\PLEADINGS’.Si:mmonsdoc.x                             300 Eastmont Avenue
                                                                             East Wenatchee, WA 98802
                                                                             (509) 884-9541   Fas: (509)884-4805
    Case 2:21-cv-00182-SMJ             ECF No. 1-2            filed 06/03/21           PageID.30 Page 19 of 29




1     be entered against you without notice. A default judgment is one where plaintiffs) is(are) entitled

2     to what he/she/they ask(s) for because you have not responded. Ifyou serve a notice of appearance

3     on the undersigned attorney, you are entitled to notice before a default judgment may be entered.

4             If you wish to seek the advice of an attorney in this matter, you should do so promptly so

5     that your written response, if any, may be served on time.

6             You may demand that the plaintiffs) file this lawsuit with the court. If you do so, the

7     demand must be in writing and must be served upon the person signing this Summons. Within
                                                                                   /


8     fourteen (14) days after you serve the demand, the plaintiffs) must file this lawsuit with the court

9     or the service on you of this Summons and Complaint will be void.

10            This Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the state

II    of Washington.

12            DATED this J          day of                             . 202 1 .

13                                                       iAcWKANE & KUBEJ'.S,
14
                                                   By:    7
15                                                       PAUI . S. KUBE, WSBA #24336
                                                         Attorneys for Plaintiff
16


17


18

19


20


21

22


23

      SUMMONS -(PAGE 2 OF 2)
                                                                                         LACY KANE & KOBE
       c3\Z:\MARRA-N.EMP\PLEADINGS\Si;mMONS,DOCX                                         300 Eastmont Avenue

                                                                                         East Wenatchee, WA 98802
                                                                                         <509) 884-954 1  Fw: (509) 884-1805
Case 2:21-cv-00182-SMJ   ECF No. 1-2   filed 06/03/21   PageID.31 Page 20 of 29




                  EXHIBIT 3
  Case 2:21-cv-00182-SMJ                  ECF No. 1-2              filed 06/03/21     PageID.32 Page 21 of 29



FEE PAID
                                                                                                                                  I
                                                                                                        FILED
                                                                                                  MAY 0 4 202!

                                   tl “ 2 “0 02 3 ®                                              Kim Morrison
                                                                                              Chaian County Clerk




                                                           O1F
                                                       CIVIL
                                      CHELAN         COUNTY SUPERIOR COURT
                                        Case Information Cover Sheet (CICS)

  Case Number                                       Case Title MARRA V. CCR-WENATCHEE III, LLC, ETAL
  Attorney Name        Paul S. Kube                                  Bar Membership Number              24336
  Please check one category that best describes this case for indexing purposes. Accurate case indexing not only saves
  time in docketing new cases, but helps in forecasting needed judicial resources. Cause of action definitions are listed on
  the back of this form. Thank you for your cooperation.


        ABJ      Abstract of Judgment                                     PRG       Property Damage - Gangs
        ALR      Administrative Law Review                                PRP       Property Damages
        ALRJT    Administrative Law Review-Jury Trial (L&l)               QTI       Quiet Title
        CRP      Petition for Certificate of Restoration of               RDR       Relief from Duty to Register
                 Opportunity
        CHN      Non-Confidential Change of Name                          RFR       Restoration of Firearm Rights
        COL      Collection                                               SDR       School District-Required Action Plan
        CON      Condemnation                                             SPC       Seizure of Property-Commission of Crime
        COM      Commercial                                               SPR       Seizure of Property-Resulting from Crime
        DOL      Appeal Licensing Revocation                              STK       Stalking Petition
        DVP      Domestic Violence                                        SXP       Sexual Assault Protection
        EOM      Emancipation of Minor                                    TAX       Employment Security Tax Warrant
        FJU      Foreign Judgment                                         TAX       L& I Tax Warrant
        FOR      Foreclosure                                              TAX       Licensing Tax Warrant
        FPO      Foreign Protection Order                                 TAX       Revenue Tax Warrant
        HAR      Unlawful Harassment                                      TMV       Tort - Motor Vehicle
        INJ      Injunction                                               TRJ       Transcript of Judgment
        INT      Interpleader                                             TTO       Tort -Other
        LCA      Lower Court Appeal - Civil                               TXF       Tax Foreclosure
        LCI      Lower Court Appeal - Infractions                         UND       Unlawful Detainer -Commercial       <
        LU PA    Land Use Petition Act                                    UND       Unlawful Detainer- Residential
        MAL      Other Malpractice                                        VAP       Vulnerable Adult Protection Order
        MED      Medical Malpractice                                      VVT       Victims of Motor Vehicle Theft-Civil Action
        MHA      Malicious Harassment                                     WDE       Wrongful Death
   X    MSC2     Miscellaneous -Civil                                     WHC       Writ of Habeas Corpus
        MST2     Minor Settlement - Civil (No Guardianship)               WMW       Miscellaneous Writs
        PCC      Petition for Civil Commitment (Sexual Predator)          WRM       Writ of Mandamus
        PFA      Property Fairness Act                                    WRR       Writ of Restitution
        PIN      Personal Injury                                          WRV       Writ of Review
        PRA      Public Records Act                                       XRP       Extreme Risk Protection Order


  IF YOU CANNOT DETERMINE THE APPROPRIATE CATEGORY, PLEASE DESCRIBE THE CAUSE OF ACTION BELOW.


  Please Note: Public information in court files and pleadings may be posted on a public Web site.
Case 2:21-cv-00182-SMJ   ECF No. 1-2   filed 06/03/21   PageID.33 Page 22 of 29




                  EXHIBIT 4
      Case 2:21-cv-00182-SMJ           ECF No. 1-2    filed 06/03/21    PageID.34 Page 23 of 29




1

2

3

4

5

6

7

8                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

9                                 IN AND FOR THE COUNTY OF CHELAN

10

11 NICOLE MARRA,                                          No. 21-2-00239-04

12                   Plaintiff,
                                                          ACCEPTANCE OF SERVICE OF
13 v.                                                     VERIFIED COMPLAINT

14 CCR-WENATCHEE III, LLC, a foreign
   limited liability company; GERALD “JERRY”
15 RAMSEY and JANE DOE RAMSEY, a
   married couple,
16
                    Defendants.
17
            COMES NOW THE DEFENDANT, CCR-WENATCHEE III, LLC, a Washington limited
18
     liability company, by and through its attorney, Kellie Tabor, who hereby certifies that:
19
                1) I am counsel for Defendant CCR-Wenatchee III, LLC.
20
                2) I have the authority of Defendant to accept service of process of the Verified
21
     Complaint and waive any and all objections to validity or sufficiency of service of process on
22
     behalf of Defendant.
23

     ACCEPTANCE OF SERVICE OF VERIFIED
                                                                             LACY KANE & KUBE
     COMPLAINT - (PAGE 1 OF 3)                                               300 Eastmont Avenue
     C3\Z:\MARRA-N.EMP\PLEADINGS\AOS.DOCX                                    East Wenatchee, WA 98802
                                                                             (509) 884-9541 ◆ Fax: (509) 884-4805
      Case 2:21-cv-00182-SMJ           ECF No. 1-2      filed 06/03/21   PageID.35 Page 24 of 29




1
                3) My signature below constitutes a waiver of service of process and a certification
2
     that Defendant will not interpose any objection or defense based on lack of service or
3    insufficiency or inadequacy of service.
4
                     SIGNED this 14th       day of     May               , 2021.
5
                                                     LITTLER MENDELSON, P.C.
6

7

8
                                                     KELLIE A. TABOR, WSBA No. 46260
                                                     Attorneys for Defendant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ACCEPTANCE OF SERVICE OF VERIFIED
                                                                            LACY KANE & KUBE
     COMPLAINT - (PAGE 2 OF 3)                                              300 Eastmont Avenue
     C3\Z:\MARRA-N.EMP\PLEADINGS\AOS.DOCX                                   East Wenatchee, WA 98802
                                                                            (509) 884-9541 ◆ Fax: (509) 884-4805
      Case 2:21-cv-00182-SMJ           ECF No. 1-2     filed 06/03/21   PageID.36 Page 25 of 29




1

2                                           CERTIFICATE OF SERVICE

3            I hereby declare under the penalty of perjury under the laws of the state of Washington
     that I have served a true and correct copy of the foregoing upon the individual(s) listed by the
4    following means:

5
        Counsel for Defendant:                             [ ] U.S. Postal Service (First Class)
6                                                          [ ] Facsimile
        Kellie A. Tabor                                    [ ] _______________ Express Mail
7       Littler Mendelson, P.C.                            [ ] Hand Delivery
        One Union Square                                   [ ] Via Legal Messenger
8       600 University Street, Suite 3200                  [X] E-Mail
        Seattle, WA 98101-3122                             [ ] E-Filed
9       ktabor@littler.com

10

11
          DATED:       05/14/21                    By:   s/Lisa D. Russell
12                                                 Name: Lisa D. Russell, Paralegal

13

14

15

16

17

18

19

20

21

22

23

     ACCEPTANCE OF SERVICE OF VERIFIED
                                                                            LACY KANE & KUBE
     COMPLAINT - (PAGE 3 OF 3)                                              300 Eastmont Avenue
     C3\Z:\MARRA-N.EMP\PLEADINGS\AOS.DOCX                                   East Wenatchee, WA 98802
                                                                            (509) 884-9541 ◆ Fax: (509) 884-4805
Case 2:21-cv-00182-SMJ   ECF No. 1-2   filed 06/03/21   PageID.37 Page 26 of 29




                  EXHIBIT 5
     Case 2:21-cv-00182-SMJ           ECF No. 1-2     filed 06/03/21   PageID.38 Page 27 of 29




 1

 2

 3

 4

 5
                    IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 6                           IN AND FOR THE COUNTY OF CHELAN

 7   NICOLE MARRA,                                      No. 21-2-00239-04

 8                      Plaintiff,                      NOTICE OF APPEARANCE

 9         vs.

10   CCR-WENATCHEE III, LLC, a foreign
     limited liability company; GERALD
11   “JERRY” RAMSEY and JANE DOE
     RAMSEY, a married couple,
12
                        Defendants.
13

14            TO:           Clerk of the Court

15            AND TO:       Nicole Marra, Plaintiff

16            AND TO:       Paul S. Kube, Plaintiff’s Attorney of Record

17            PLEASE TAKE NOTICE that Defendant CCR-WENATCHEE III, LLC, without

18   waiving any defense of lack of jurisdiction, improper venue, insufficiency of process, or

19   insufficiency of service of process, hereby enters its appearance in the above-entitled action by

20   and through the undersigned attorneys and requests that notice of all further proceedings in

21   said action, except original process, be served upon the undersigned at the address stated

22   below:

23                                       Kellie A. Tabor, WSBA #46260
                                                ktabor@littler.com
24                                      Breanne F. Lynch, WSBA #55242
                                                blynch@littler.com
25                                           Littler Mendelson, P.C.
                                                One Union Square
26                                      600 University Street, Suite 3200

     NOTICE OF APPEARANCE - 1                                                  LITTLER MENDELSON, P.C.
                                                                                     One Union Square
                                                                              600 University Street, Suite 3200
                                                                                  Seattle, WA 98101.3122
                                                                                        206.623.3300
      Case 2:21-cv-00182-SMJ   ECF No. 1-2   filed 06/03/21   PageID.39 Page 28 of 29




 1                                   Seattle, WA 98101.3122
                                      Phone: 206.623.3300
 2                                     Fax: 206.447.6965

 3
     Dated: May 17, 2021
 4

 5                                           /s/ Kellie A. Tabor
                                             Kellie A. Tabor, WSBA #46260
 6                                           ktabor@littler.com
                                             Breanne F. Lynch, WSBA #55242
 7                                           blynch@littler.com
                                             LITTLER MENDELSON, P.C.
 8                                           One Union Square
                                             600 University Street, Suite 3200
 9                                           Seattle, WA 98101.3122
                                             Phone:         206.623.3300
10                                           Fax:           206.447.6965
11                                           Attorneys for Defendant
                                             CCR-WENATCHEE III, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF APPEARANCE - 2                                       LITTLER MENDELSON, P.C.
                                                                          One Union Square
                                                                   600 University Street, Suite 3200
                                                                       Seattle, WA 98101.3122
                                                                             206.623.3300
      Case 2:21-cv-00182-SMJ           ECF No. 1-2     filed 06/03/21    PageID.40 Page 29 of 29




 1                                    CERTIFICATE OF SERVICE

 2            I am a resident of the State of Washington, over the age of eighteen years, and not a party

 3   to the within action. My business address is One Union Square, 600 University Street, Ste. 3200,

 4   Seattle, WA 98101. I hereby certify that on May 17, 2021, I electronically filed the foregoing

 5   NOTICE OF APPEARANCE with the Clerk of the Court using the e-filing system. I further

 6   caused to be served the same documents to the following via the method indicated below:

 7   Attorney for Plaintiff
 8                                                              [   ] Via Facsimile
     Paul S. Kube, WSBA #24336
 9                                                              [ X ] Via U.S. Mail
     Lacy Kane & Kube
     300 Eastmont Ave                                           [   ] Via E-mail
10   East Wenatchee, WA 98802
     Tel: (509) 884-9541                                        [   ] Via Hand Delivery
11
     Fax: (509) 884-4805
12   paul@lacykane.com
              I declare under penalty of perjury under the laws of the State of Washington that the
13
     above is true and correct. Executed on May 17, 2021, at Seattle, Washington.
14

15                                                 /s/ Karen Fiumano Yun
16                                                 Karen Fiumano Yun
                                                   kfiumano@littler.com
17                                                 LITTLER MENDELSON, P.C.
     4834-6200-6761.1 / 057299-1015

18

19

20

21

22

23

24

25

26

     NOTICE OF APPEARANCE - 3                                                       LITTLER MENDELSON, P.C.
                                                                                          One Union Square
                                                                                   600 University Street, Suite 3200
                                                                                       Seattle, WA 98101.3122
                                                                                             206.623.3300
